In a matrimonial action in which the parties were divorced by judgment dated May 26, 2004, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Bivona, J), entered August 31, 2006, as granted that branch of the defendant’s motion which was to authorize disbursement to him from an escrow account the sum of $1,000, representing reimbursement for certain hotel expenses, and the sum of $2,445 for costs and attorney’s fees.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Pursuant to an order of the Supreme Court dated September 14, 2005, previously affirmed by this Court (see Tortomas v Andrade, 38 AD3d 879 [2007]), the plaintiff was granted permission to relocate with the parties’ son to Toronto. However, the order required the plaintiff to pay for the defendant’s hotel accommodations, not to exceed the sum of $500 per day, when he visited the parties’ son in Toronto. The plaintiff refused to pay such expenses for the defendant’s visit in November 2005 and therefore was in violation of the order. Accordingly, the Supreme Court properly granted that branch of the defendant’s motion which was to authorize disbursement to him from an escrow account the sum of $1,000, representing reimbursement for his hotel expenses for the visit in November 2005. Further, the Supreme Court providently exercised its discretion in granting that branch of the defendant’s motion which was to authorize disbursement to him from the escrow account the sum of $2,445 for costs and attorney’s fees associated with his motion to enforce the previous order of the court (see Domestic Relations Law § 238; Fabrikant v Fabrikant, 19 NY2d 154 [1967]; DAnna v DAnna, 17 AD3d 400 [2005]; Lefkow v Lefkow, 269 AD2d 500 [2000]).
The plaintiff’s remaining contentions are without merit. Schmidt, J.E, Goldstein, Covello and Dickerson, JJ., concur.